DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claim 2) in the reply filed on 03/16/2021 is acknowledged. Claim 2 depends from claim 1 which applicant essentially elects claims 1-2 and 6 for examination without traverse.

EXAMINER’S NOTE
As claims 1-2 and 6 have been deemed allowable, claims 3-5, and 7-9 are allowed to be rejoined in the application and deemed allowable also. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lu et al US9841411 (hereinafter “Lu 411”) discloses an ammonia gas sensor based on a squaric acid derivative includes an interdigital electrode and a coating material. The coating material is a squaric acid derivative of formula I, and said coating material is coated on said interdigital electrode through a vacuum coating process, and a thickness of said coating material is 100-200 nm. (Fig 1-6, Col 4 line 31 – Col 5 line 15)
However, Lu 411’ fails to disclose a two component sensor, characterized in that said squaraine-polymer-based ammonium/nitrogen monoxide two-component sensor comprises an 
Lu et al US20170342201 (hereinafter “Lu 201”) discloses a humidity sensor based on squaraine polymer and the preparation method and use thereof. Specifically, the humidity sensor disclosed by the invention comprises a coating material and an interdigital electrode, wherein the coating material is a squaraine polymer as shown in formula I, n is an integer of 40-50, the coating material is brushed on the interdigital electrode, and the thickness is 100-400 microns. The humidity sensor disclosed by the invention has the advantages that the preparation is convenient, and the operation is simple; the response time is short, and the response for humidity change is higher than that of common metallic oxides; the recovery time is short, and the device performance is stable; the humidity hysteresis of the device is high under high humidity environment.
However, Lu 201’ fails to disclose a two component sensor, characterized in that said squaraine-polymer-based ammonium/nitrogen monoxide two-component sensor comprises an interdigital electrode and a coating material coated on said interdigital electrode; said coating material is a squaraine polymer; the chemical structure of said squaraine polymer is: wherein n is 20 to 50.

Prior arts such as Lu 411’ and Lu 201’ made available do not teach, or fairly suggest, a two component sensor, characterized in that said squaraine-polymer-based ammonium/nitrogen monoxide two-component sensor comprises an interdigital electrode and a coating material 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-9 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855